DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NYMAN (US 3,665,788) in view of DE LANCEY (US 2,390,240).
Regarding claim 1, NYMAN discloses a reciprocating pump drive (Fig. 1), comprising: a transmission mechanism, the transmission mechanism comprising: an input shaft (12), the input shaft having an input shaft axis; an intermediate shaft (26’) coupled to the input shaft, the intermediate shaft having an intermediate shaft axis wherein the input shaft axis is parallel to the intermediate shaft axis; a gear assembly (23) coupled to the intermediate shaft; and an output shaft (left side of element 50) coupled to the gear assembly, the output shaft having an output shaft axis wherein the intermediate shaft axis is coaxially aligned to the output shaft axis.
NYMAN does not show a housing nor the input shaft and the intermediate shaft rotatably supported in the housing.
DE LANCEY teaches a pump drive (Fig. 10) having a housing (T), and the shafts being supported within said housing.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to include a housing for the pump drive, and to have the shafts of the drive supported with in the housing, as taught by DE LANCEY, as it is well known in the art to enclose drive components in housing to provide protection from contaminates, as well as the contain lubrication and cooling oil.
Regarding claim 3, the combination of NYMAN-DE LANCEY discloses a spur gear set (27, 28) couples the input shaft (12) to the intermediate shaft (26’).
Regarding claim 4, the combination of NYMAN-DE LANCEY discloses the gear assembly (23) is a planetary gear assembly, the planetary gear assembly having a sun gear (30) with a sun gear axis.
Regarding claim 5, the combination of NYMAN-DE LANCEY discloses the sun gear axis coaxially aligned with the intermediate shaft axis.
Regarding claim 6, the combination of NYMAN-DE LANCEY discloses the sun gear axis coaxially aligned with the output shaft axis.
Regarding claim 8, the combination of NYMAN-DE LANCEY discloses the planetary gear assembly (23) has a planetary gear carrier (right side of 50), the planetary gear carrier being coupled to the output shaft (left side of 50).
Regarding claim 10, the combination of NYMAN-DE LANCEY discloses a reciprocating pump (Fig. 1), comprising the reciprocating pump drive according to claim 1.
Regarding claim 11, the combination of NYMAN-DE LANCEY discloses a pump mechanism (43) connected to the reciprocating pump drive.
Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NYMAN (US 3,665,788) in view of DE LANCEY (US 2,390,240) as applied to claims 1, 3-6, 8, 10, and 11 above, and further in view of ARNELÖF (US 2017/0089437 A1).
Regarding claim 2, the combination of NYMAN-DE LANCEY discloses the pump drive with a gear set that couples the input shaft to the intermediate shaft.
The combination of NYMAN-DE LANCEY does not disclose the gear set being a helical gear set.
ARNELÖF teaches a drive unit wherein the gearing can be either straight tooth or helical tooth (paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the gears the couple the input and intermediate shafts be helical gears, since it has been established that one type of gearing can be replaced with the other.
Regarding claim 7, the combination of NYMAN-DE LANCEY-ARNELÖF discloses the sun gear is coupled to the intermediate shaft through a spline coupling (ARNELÖF, 36).
Regarding claim 12, the combination of NYMAN-DE LANCEY-ARNELÖF discloses a gear couples the input shaft to the intermediate shaft, wherein the gear assembly is a planetary gear assembly, the planetary gear assembly having a sun gear with a sun gear axis, wherein the sun gear axis coaxially aligned with the intermediate shaft axis, wherein the sun gear axis coaxially aligned with the output shaft axis, wherein the sun gear is coupled to the intermediate shaft through a spline coupling, and wherein the planetary gear assembly has a planetary gear carrier, the planetary gear carrier being coupled to the output shaft.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659